Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  July 24, 2014

The Court of Appeals hereby passes the following order:

A14A1671. NAIRON v. THE STATE.

      This appeal was docketed on May 8, 2014. As set forth in Court of Appeals
Rules 22(a) and 23(a), an appellant must file an enumeration of errors and brief
within 20 days of the date of docketing of the appeal. Therefore, the appellant’s
enumeration of errors and brief were due no later than May 28, 2014. However, upon
the appellant’s request, this Court granted him an extension of time to file his brief
and enumeration of errors until June 11, 2014.
      As of today’s date, the appellant has failed to file his enumeration of errors and
brief or communicated to this Court in writing good and sufficient cause for his
failure to do so. The State of Georgia has filed a motion to dismiss the appeal due to
the appellant’s failure to timely file the required documents.
      We hereby GRANT the State’s motion to dismiss and DISMISS this appeal.
      The Clerk of Court is directed to send a copy of this order to Nairon, who is
acting pro se on appeal.


      NOTICE TO THE APPELLANT: Your appeal has been DISMISSED because
you failed to timely file a brief and enumeration of errors. If you have decided you do
not want to appeal, you need not do anything more. However, if you do still want to
appeal, you may have the right to an OUT-OF-TIME APPEAL -- but YOU MUST
TAKE ACTION to exercise that right by moving for an out-of-time appeal in the trial
court. If your motion for an out-of-time appeal is granted, the trial court should
appoint an attorney for you if you want one and cannot pay for one. If your motion
for an out-of-time appeal is denied, you may appeal that denial to this Court within
thirty (30) days of the trial court’s decision. Reese v. State, 216 Ga. App. 773, 775
(456 SE2d 271) (1995).



                                       Court of Appeals of the State of Georgia
                                                                        07/24/2014
                                              Clerk’s Office, Atlanta,__________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.